Citation Nr: 0611297	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a left knee 
disability, including as secondary to service-connected 
bilateral pes planus.  

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
It is noted that one of appealed issues had concerned an 
initial rating in excess of 0 percent for service-connected 
bilateral pes planus.  The veteran submitted a December 2003 
VA Form 21-4138 that asserted the appeal would be satisfied 
if a 10 percent evaluation was assigned, and a February 2004 
rating decision granted an initial 10 percent rating for 
service-connected bilateral pes planus.  

The veteran testified at a December 2003 hearing before a 
Decision Review Officer, and a transcript is of record.  

The issues of service connection for a bilateral knee 
disability and low back are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record shows that the veteran does not 
currently have hearing loss for the purposes of applying the 
laws administered by VA.



CONCLUSION OF LAW

Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA must indicate which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), which was accomplished by a 
February 2002 letter.  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   In this case, the February 
2002 letter provided the legal standards concerning a claim 
of service connection.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to fully advance any contentions 
regarding service connection and because the preponderance of 
the evidence is against the claim, any potentially contested 
issues regarding downstream elements in the event of a grant 
are rendered moot.  Accordingly, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient notification prior to 
the decision on appeal.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the February 
2002 letter effectively satisfied the directive of the 
"fourth element" when it advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try and get for you."  Additionally, the notification 
letter attached to the supplemental statement of the case 
encouraged the veteran to "make any comment you wish 
concerning the additional information."  At the very least, 
it can be reasonably concluded that the veteran witnessed an 
adjudication process that acknowledged and considered all of 
the evidence of record generated at various times, and as 
such, VA gave an impression that all relevant evidence 
received into the record would be addressed.  Thus, the 
principle underlying the "fourth element" was fulfilled.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, private treatment records from Scott & White 
Memorial Hospital and Clinic (1994-2002), as well as 
treatment records from VA Central Texas Health Care System 
(December 2003 to November 2004).  Also, the veteran 
underwent VA examination in July 2002, and a VA physician 
submitted a nexus opinion.  Further  assessment is not 
necessary to make a decision on the appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), and for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

In this case, the veteran's service medical records contain a 
July 1988 Report of Medical Examination for the purpose of 
periodic assessment, and a hearing test recorded left ear 
pure tone thresholds of 20, 20, 20, 15, and 15 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, and 
right ear pure tone thresholds were 5, 10, 10, 10, and 15 
decibels at the same tested frequencies.  At an April 1990 
periodic examination, a hearing test recorded left ear 
thresholds of 40, 70, 75, 50, and 65 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and right ear 
pure tone thresholds were 10, 5, 20, 10, and 5 decibels at 
the same tested frequencies

A September 1990 audiological evaluation (with noted 
excellent test reliability) recorded left ear pure tone 
thresholds of 5, 10, 15, 10, and 15 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and right ear 
pure tone thresholds were 5, 10, 15, 10, and 25 decibels at 
the same tested frequencies.  The assessment was that the 
veteran's hearing was within normal limits and had not 
significantly changed since a 1983 entrance examination.  A 
December 1990 Report of Medical Examination found left ear 
pure tone thresholds of 40, 70, 75, 50, and 65 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, and 
right ear pure tone thresholds were 10, 5, 20, 10, and 5 
decibels at the same tested frequencies.  The assessor noted 
high frequency hearing loss, which had been followed by ENT.  
On an attendant Report of Medical History, the veteran 
indicated that she had not experienced hearing loss.  

Post-service, the veteran underwent a July 2002 VA 
examination where she reported having hearing loss in both 
ears during service.  Physical examination found left ear 
pure tone thresholds of 15, 20, 25, 20, and 15 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively, and 
right ear pure tone thresholds were 15, 20, 25, 15, and 20 
decibels at the same tested frequencies.  Speech recognition 
scores were 100 percent both ears.  The examiner noted that 
for the 500 hertz to 4,000 hertz frequency range, the veteran 
had normal hearing sensitivity bilaterally, and medical 
follow-up for an ear/hearing problem was not indicated. 

The record also contains a November 2002 private audiometric 
test from Scott & White clinic:  Testing found left ear pure 
tone thresholds of 25, 25, 30, 35, and 20 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively, and right 
ear pure tone thresholds were 20, 25, 30, 35, and 20 decibels 
at the same tested frequencies.  It does not appear speech 
recognition testing was performed according to the Maryland 
CNC Test (as required by VA regulation).  

At her December 2003 RO hearing, the veteran testified that 
she had post-service audiology assessment at a VA examination 
and Scott & White.  She testified that people had to talk 
loudly for her to hear, and that a lot times she asked people 
to repeat their statements.  

In July 2004, the RO received a statement from a VA physician 
who opined that the veteran's current bilateral hearing loss 
was at least as likely as not related to the bilateral 
hearing loss experienced and documented during active duty.

Regardless of the preceding opinion, post service 
audiological evaluations have not yet found decibel levels or 
deficient speech recognition scores as necessary according to 
38 C.F.R. § 3.385.  Service connection cannot be granted for 
hearing loss unless certain thresholds are shown (like at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of the frequencies are greater 
than 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent).  

The Board adheres to VA regulation as developed in the 
legislative process, and because a preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

In light of the VCAA, additional evidentiary development is 
necessary.


Low back

The veteran's service medical records contain a March 1985 
notation that the veteran complained of low back pain from 
working at a field site-the pain was sharp, non-radiating 
diffuse, and the impression was paraspinal muscle strain.  In 
March 1987, the veteran had a spinal block during a cesarean 
section birth.  A January 1988 record of medical care 
addressed the veteran's complaint of back pain for two weeks.  
The attending physician noted that the pain was located at 
L4-L5, without radiculopathy, and worse with motion.  The 
assessment was muscular strain.  

At a December 2003 VA examination, the veteran reported 
chronic low back pain for 16 years after having a cesarean 
section.  Physical assessment found lower lumbar paraspinal 
discomfort, with a diagnosis of chronic low back pain, 
mechanical pain.  

A February 2004 MRI showed mild facet joint osteoarthritis at 
the lower 2 lumbar levels.  A May 2004 VA examination report 
noted the preceding, and determined that "upon review of the 
c-file, the history of back pain becoming worse in 2000, 
review of standard form 93 from 12/31/90 showing no back pain 
on discharge physical . . . her low back pain is less likely 
than not a result of her military service."  

The record additionally contains a statement from a VA 
physician (received in July 2004), who opined that the 
veteran's low back sprain was at least as likely as not 
related to the in-service low back condition.  

It is noted, however, that the latter opinion did not offer a 
rationale for its conclusion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (standing for the proposition that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Bloom v. West, 12 Vet. App. 
18 (1999) (recognizing that an unsupported, unexplained, 
purely speculative opinion without a rationale is not 
sufficient evidence to satisfy the medical nexus 
requirement).  The May 2004 VA examiner, on the other hand, 
did not address the information in the veteran's service 
medical records that identified L-4-L5 as an area of pain as 
it related to the subsequent February 2004 MRI identification 
of osteoarthritis at the lower 2 lumbar levels.  

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination, see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and the Board seeks 
further assessment concerning the veteran's low back claim.  


Knees

The veteran's service medical records indicate that in 
December 2003 the veteran had an acute right knee sprain.  
Examination found point tenderness directly patella, and x-
ray found no significant abnormalities.  In December 1984, 
the veteran complained of left knee pain after running.  A 
couple of weeks later, the veteran returned concerning left 
knee pain, particularly when climbing stairs; the assessment 
was chondromalacia patella.  

Post-service, a December 1997 treatment note from the Killeen 
Family Medicine Clinic noted that the veteran complained of 
pain on both knees.  She had been in a motor vehicle accident 
earlier that day, and the impression was multiple soft tissue 
injuries.  

A July 2002 VA examination found that the veteran had 
bilateral patellofemoral pain (an x-ray showed a normal 
exam).  An October 2002 private treatment note noted the 
veteran's knees had crepitus bilaterally, and the impression 
was probably patellofemoral, most likely meniscus tear.  

A November 2003 VA treatment note contained the veteran's 
complaint of pain in both knees for 4 to 5 years.  At a 
December 2003 VA examination, the veteran stated that she had 
chronic knee pain once a week, with occasional stiffness and 
swelling.  Objective assessment found a normal range of 
motion, and the diagnosis was bilateral patellofemoral pain 
syndrome.  

In May 2004, a VA examination addendum contained an 
examiner's opinion that because the alleged knee pain had 
worsened over the last four to five years and the veteran's 
separation examination had not noted any knee pain, it was 
less likely than not that her current knee pain was related 
to service.  In July 2004, the RO received a statement from a 
VA physician that opined the veteran's left and right knee 
conditions were at least as likely as not related to the 
conditions she experienced in service (offered without, 
however, a rationale).  

An examination has not considered, however, whether the 
veteran's current knee problems are secondary to her service-
connected pes planus.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (holding that all appropriate theories of entitlement 
for the specific benefit sought should be considered).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  The veteran should be scheduled for an 
VA orthopedic examination.  After review 
of the veteran's claims file, the examiner 
should opine whether it is at least as 
likely as not that a current low back 
disability is related to service 
(specifically addressing the in-service 
reference to L4-L5), and that current left 
and right knee disabilities are 
proximately due to or related to service-
connected bilateral pes planus or the knee 
complaints in service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.  

3.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
a low back disability and right and left 
knee disabilities.  If the determination 
of these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


